 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      TIMOTHY ADDISON MCCAMEY,
                                                              CASE NO. 3:19-cv-00812-RBL-JRC
11                              Plaintiff,
                                                              ORDER ON MISCELLANEOUS
12              v.                                            MOTIONS
13      ADULT BEHAVIOR HEALTH
        SERVICES, et al.,
14
                                Defendant.
15

16          This is a civil rights action brought under 42 U.S.C. § 1983. Plaintiff, who is

17   incarcerated, proceeds pro se and in forma pauperis. See Dkt. 5.

18          This matter is before the Court on plaintiff’s motion to change defendant ABHS’ name in

19   the complaint (Dkt. 18), motion to compel discovery (Dkt. 21), second motion to compel

20   discovery (Dkt. 29), and motion to amend the complaint (Dkt. 30). 1 The motions to amend the

21   complaint to change ABHS’ name are granted in part, although the name that ABHS identifies

22
            1
23             Plaintiff has also filed a motion for court appointed counsel (Dkt. 36), which is not yet
     ripe for decision. And the Court will issue a separate report and recommendation on plaintiff’s
24   motion for default. Dkt. 19.


     ORDER ON MISCELLANEOUS MOTIONS - 1
 1   for itself—American Behavioral Health Systems, Inc.—will be used. Because plaintiff failed to

 2   certify that he met and conferred with defendants before moving to compel, his motions to

 3   compel are denied.

 4                                           BACKGROUND

 5          In August 2019, the Court directed service of plaintiff’s complaint. See Dkt. 7. Plaintiff

 6   named “Adult Behavior Health Services (ABHS)” as a defendant. See Dkt. 6, at 1. ABHS

 7   entered an appearance, listing its name as “American Behavioral Health Systems, Inc.” Dkt. 11,

 8   at 2. Plaintiff then filed the pending motion to change defendant’s name in the complaint, asking

 9   that ABHS’ name in the complaint be replaced with “American Behavior Health Services, Inc.”

10   Dkt. 18, at 1. Plaintiff has also filed a motion to amend his complaint, solely to change the name

11   of ABHS. Dkt. 30, at 1.

12          In response to plaintiff’s motion to amend, ABHS indicated that it did not oppose

13   amending the complaint to ABHS’ proper name, which is “American Behavioral Health

14   Systems, Inc.” See Dkt. 33, at 2. Plaintiff has not filed a reply in support of his motion to

15   amend. See Dkt.

16          Plaintiff has also filed two motions to compel in this matter. See Dkts. 21, 29. Neither of

17   plaintiff’s motions—which request information from ABHS—includes a certification that the

18   parties met and conferred regarding these issues. See Dkts. 21, 29.

19                                             DISCUSSION

20          I. Motions to Change ABHS’ Name and to Amend Complaint (Dkts. 18, 30)

21          The Court interprets plaintiff’s motion to change ABHS’ name in the complaint (Dkt. 18)

22   and to amend his complaint solely to change ABHS’ name (Dkt. 30) as motions to correct

23

24


     ORDER ON MISCELLANEOUS MOTIONS - 2
 1   ABHS’ name in the case caption to the proper name for this party. The Court GRANTS in part

 2   the motions.

 3          Although the Court will correct ABHS’ name in the case caption, ABHS has consistently

 4   named itself as “American Behavioral Health Systems, Inc.” in this matter. See Dkts. 17, at 2;

 5   27, at 3; 28, at 6; 33, at 2. Therefore, the name given by plaintiff in his motions to change

 6   ABHS’ name is not accurate, either. See Dkts. 18, at 1; 30-1, at 1. Rather, ABHS’ name will be

 7   corrected to “American Behavioral Health Systems, Inc.”

 8          II. Motions to Compel

 9          As noted, neither of plaintiff’s motions to compel includes a certification that he met and

10   conferred with the defendants from whom he seeks information before filings his motions. See

11   Dkts. 21, 29. Indeed, it appears that plaintiff filed his second motion to compel on the same day

12   that ABHS received plaintiff’s request in the mail. See Dkt. 34, at 2.

13          Plaintiff’s failures to certify that he conferred or attempted to confer with the named

14   defendants before filing his motions to compel, standing alone, merit denial of his motions. See

15   Fed. R. Civ. P. 37(a)(1); Local Civil Rule 37(a)(1). Although plaintiff is proceeding pro se, he is

16   required to read and comply with the Local Rules, the Federal Rules of Civil Procedure, and the

17   Court’s orders. See McNeil v. United States, 508 U.S. 106, 113 (1993). The rule requiring that

18   the parties meet and confer is intended to encourage the parties to work out these types of issues

19   without court intervention. It is this Court’s experience that most of these issues can be resolved

20   without filing a motion.

21          Additionally, the Court notes that plaintiff expresses concern that he will be unable to

22   serve the complaint on defendants Zahn, Montaque, Del Real, Sanchez, and White. Defendants

23   Zahn and Montaque have waived service and have entered appearances in this action, including

24


     ORDER ON MISCELLANEOUS MOTIONS - 3
 1   providing their full names. See Dkt. 16. Moreover, defendants have filed addresses under seal

 2   for defendants Del Real, Sanchez, and White, so that the Court is in the process of effecting

 3   service on those defendants for plaintiff, who proceeds in forma pauperis.

 4          Finally, to the extent that plaintiff demands that the Court impose fines on the law firm

 5   representing certain defendants, plaintiff has again failed to comply with the procedural

 6   requirements for such a request. Federal Rule of Civil Procedure 11(c)(2) sets forth the

 7   requirements for a motion to sanction opposing counsel, including filing the sanctions motion

 8   separately from any other motion, serving it on the party, and allowing 21 days before filing the

 9   sanction motion with the Court. Plaintiff has complied with none of these requirements, and his

10   request is denied.

11                                            CONCLUSION

12          Plaintiff’s motions to change ABHS’ name (Dkt. 18) and to amend (Dkt. 30) are granted

13   in part. The Clerk’s Office shall update the docket in this matter to reflect that defendant

14   ABHS’s name is “American Behavioral Health Systems, Inc.” Plaintiff’s motions to compel

15   (Dkts. 21, 29) are denied.

16          Dated this 5th day of December, 2019.

17

18

19                                                        A
                                                          J. Richard Creatura
20
                                                          United States Magistrate Judge
21

22

23

24


     ORDER ON MISCELLANEOUS MOTIONS - 4
